Title: To Thomas Jefferson from David Meade Randolph, 7 February 1804
From: Randolph, David Meade
To: Jefferson, Thomas


               
                  Sir,
                  Richmond 7 February 1804
               
               I am thankful for your ready attention to my last letter—I should not again intrude on your patience but to counteract an effect so unjustly produced in your mind, by a charge of Mr. Duvall’s, who asserts that I had “persisted in a refusal to exhibit the necessary vouchers” by which alone my purpose cou’d be answered. Assured of your liberality, and determined to refute unmeritted censure, I beg your perusal of the enclosed correspondence as the only possible means to which from the singularity of circumstances, I can have recourse.
               The object in view can never be relinquished—I shall therefore, shortly make personal application to the proper department, where you will be so good as to deposit the enclosed—and in any result, I shall be mindful of the honor bestow’d on your respectful & Obedt. Servant
               
                  D M Randolph 
               
            